         Case 1:16-md-02753-LM Document 1182 Filed 02/06/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

  IN RE:                                              MDL NO. 2753

  ATRIUM MEDICAL CORP. C                              MDL Docket No. 1:16-md-02753-LM
  QUR MESH PRODUCTS
  LIABILITY LITIGATION                                Applies to All Cases



                         JOINT MOTION TO EXTEND DEADLINES
                      SET FORTH IN CASE MANAGEMENT ORDER 3H

        The parties to the above matter jointly move to extend the deadlines set forth in Case

Management Order 3H, and state as follows:

        1.     As indicated in the parties’ Joint Agenda submitted to this Court for the

February 13, 2020 status conference (Doc. No. 1181), the parties require additional time to

complete the depositions of the physicians, sales representatives, and experts for the Trial Pool

plaintiffs.

        2.     The parties have conferred and agree to extend the following deadlines as follows:

 Event                                                   Current Date         New Date
 Plaintiffs’ expert disclosure of regulatory expert                           Per Agreement
 Defendants’ expert disclosure of regulatory expert                           Per Agreement
 Rebuttal expert reports due in trial pool cases         November 7, 2019     March 10, 2020
 Each side is permitted to strike one case from          January 30, 2020     April 14, 2020
 among the trial pool cases by notifying Lead
 Counsel for the other side
 Each side is permitted to select one case from          January 31, 2020     April 15, 2020
 among the trial pool cases by notifying Lead
 Counsel for the other side
 Expert discovery deadline in trial pool cases           December 19, 2019    Per Agreement
 Dispositive or Daubert motions due re: trial picks      January 16, 2020     May 13, 2020
 Responses to dispositive or Daubert motions due         January 30, 2020     May 27, 2020
 re: trial pick cases
         Case 1:16-md-02753-LM Document 1182 Filed 02/06/20 Page 2 of 5




 Event                                                  Current Date            New Date
 Replies to dispositive or Daubert motions due re:      February 6, 2020        June 3, 2020
 trial pick cases
 After conferring regarding the first case to be        February 7, 2020        June 4, 2020
 tried, the manner of trial, and the timing of the
 second case to be tried, the parties shall submit a
 report to the Court indicating those matters as to
 which agreement has been reached and setting
 forth their positions as to all matters where
 agreement was not reached
 If agreement cannot be reached on 1st case to be       February 28, 2020       June 24, 2020
 tried, the Court will select a case from the 2 cases
 selected by the parties
 Deadline for Settlement conference for first trial     April 6, 2020           August 3, 2020
 pool case
 First trial                                            May 20, 2020            Sept. 16, 2020

        3.      The parties have reached preliminary agreement on dates for the disclosure of

regulatory experts and completion of expert deadlines and will work to finalize that agreement. If

agreement cannot be reached, the parties will request the Court’s assistance, but the need for Court

intervention is not anticipated at this time.

        4.      No memorandum of law is necessary as the relief requested herein is in the

discretion of the Court. LR 7.1(a).




                                                  2
         Case 1:16-md-02753-LM Document 1182 Filed 02/06/20 Page 3 of 5



        WHEREFORE, the parties respectfully request that this Honorable Court grant this Joint

Motion to Extend Deadlines as set forth above, and grant such other and further relief as is fair and

just.

        Date: February 6, 2020                Respectfully submitted,

                                              /s/ Jonathan D. Orent
                                              MOTLEY RICE, LLC
                                              Jonathan D. Orent
                                              55 Cedar Street, Suite 100
                                              Providence, Rhode Island 02903
                                              (401)457-7723
                                              (401)457-7708 (fax)
                                              jorent@motleyrice.com

                                              UPTON & HATFIELD, LLP
                                              Russell F. Hilliard (NHBA 1159)
                                              159 Middle Street
                                              Portsmouth, New Hampshire 03801
                                              (603) 436-7046
                                              rhilliard@uptonhatfield.com

                                              Susan A. Lowry (NHBA 18955)
                                              10 Centre Street, P.O. Box 1090
                                              Concord, New Hampshire 03302
                                              (603) 224-7791
                                              slowry@uptonhatfield.com

                                              Attorneys for Plaintiffs

                                              /s/ Katherine Armstrong
                                              DECHERT, LLP
                                              Mark S. Cheffo
                                              Katherine Armstrong
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, NY 10036-6797
                                              mark.cheffo@dechert.com
                                              katherine.armstrong@dechert.com




                                                 3
Case 1:16-md-02753-LM Document 1182 Filed 02/06/20 Page 4 of 5



                            WADLEIGH, STARR & PETERS, PLLC
                            Pierre A. Chabot (NHBA #17606)
                            95 Market Street
                            Manchester, NH 03101
                            (603) 669-4140
                            pchabot@wadleighlaw.com

                            Attorneys for Defendants




                               4
         Case 1:16-md-02753-LM Document 1182 Filed 02/06/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of

Electronic Filing to all counsel of record.

                                              /s/ Katherine Armstrong
                                              Katherine Armstrong




                                                5
